Exhibit 10.22

 

EXECUTION VERSION

 

WAIVER AGREEMENT

 

WAIVER AGREEMENT, dated as of July 18, 2014 (this “Waiver Agreement”), among
Rental Car Finance Corp., a special purpose Oklahoma corporation (“RCFC”),
Dollar Thrifty Automotive Group, Inc.,  a Delaware corporation (“DTAG”), DTG
Operations, Inc., an Oklahoma corporation (“DTG”), The Hertz Corporation, a
Delaware corporation (“Hertz”), and acknowledged and agreed to by Deutsche Bank
Trust Company Americas, as Trustee (the “Trustee”) and Master Collateral Agent
(the “Master Collateral Agent”).  Reference is made to (i) that certain Amended
and Restated Base Indenture, dated as of February 14, 2007 (as amended prior to
the date hereof, the “Base Indenture”), between RCFC and the Trustee, (ii) that
certain Series 2011-1 Supplement, dated as of July 28, 2011 (as amended prior to
the date hereof, the “Series 2011-1 Supplement”, and together with the Base
Indenture, the “Indenture”), and (iii) that certain Master Motor Vehicle Lease
and Servicing Agreement (Group VIII), dated as of July 28, 2011 (as amended
prior to the date hereof, the “Lease”), among RCFC, DTAG, DTG and Hertz and
acknowledged by the Master Collateral Agent.  Unless otherwise specified,
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture and, if not defined therein, in the Lease.

 

RECITALS

 

WHEREAS, RCFC has previously issued (i) Series 2011-1 2.51% Rental Car Asset
Backed Notes, Class A (the “Class A Notes”); (ii)  Series 2011-1 4.38%% Rental
Car Asset Backed Notes, Class B (the “Class B Notes”, and together with the
Class A Notes, the “Series 2011-1 Notes”); and (iii) RCFC Series 2011-2 3.21%
Rental Car Asset Backed Notes (the “Series 2011-2 Notes”);

 

WHEREAS, RCFC has received each of (i) valid and unrevoked consents to enter
into this Waiver Agreement from Class A Noteholders holding in excess of 50% of
the Class A Invested Amount, excluding Series 2011-1 Notes held by RCFC or any
Affiliate of RCFC, (ii) valid and unrevoked consents to enter into this Waiver
Agreement from Series 2011-1 Noteholders holding in excess of 50% of the
Series 2011-1 Invested Amount, excluding Series 2011-1 Notes held by RCFC or any
Affiliate of RCFC, and (iii) the consent of the holder of the Series 2011-2
Notes to enter into this Waiver Agreement;

 

WHEREAS, in connection with Hertz’s acquisition of DTAG, pursuant to a
Performance Guaranty, dated November 20, 2012, Hertz irrevocably and
unconditionally guaranteed the due and punctual performance of all of DTAG’s
obligations as Guarantor and Master Servicer under the Lease;

 

WHEREAS, Hertz previously announced that it would delay filing its 10-Q for the
fiscal quarter ended March 31, 2014 (the “March 2014 Quarterly Financial
Statements”);

 

WHEREAS, Hertz has not furnished (or caused to be furnished) the March 2014
Quarterly Financial Statements as of the date of this Waiver Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, the failure of Hertz to furnish (or cause to be furnished) the
March 2014 Quarterly Financial Statements (and the lapse of the applicable cure
period) has resulted in a Lease Event of Default under the Lease and Potential
Amortization Events under the Indenture;

 

WHEREAS, as part of the process of completing the March 2014 Quarterly Financial
Statements, Hertz will be restating its financial statements with respect to
fiscal year 2011 and will be revising its financial statements with respect to
fiscal years 2012 and 2013, which revisions may require a restatement of those
financial statements (any such revisions or restatements, collectively, the
“Restatement”);

 

WHEREAS, due to the Restatement, Hertz will not be furnishing, or causing any
other person to furnish, any financial statements, including the March 2014
Quarterly Financial Statements, the quarterly financial statements for the
fiscal quarter ending June 30, 2014 and the quarterly financial statements for
the fiscal quarter ending September 30, 2014 (such financial statements for the
fiscal quarters ending June 30, 2014 and September 30, 2014, the “Future THC
Financial Statements”), until after it has completed its review of its financial
records for fiscal years 2011, 2012 and 2013;

 

WHEREAS, the Restatement, together with any failure to furnish (or cause to be
furnished) any of the March 2014 Quarterly Financial Statements or the Future
THC Financial Statements prior to December 31, 2014, are collectively referred
to herein as the “Specified Events”;

 

WHEREAS, with respect to any potential default, default, potential amortization
event, amortization event and any other similar event or condition, however
described, including without limitation any Potential Lease Event of Default,
Lease Event of Default, Potential Amortization Event, Amortization Event and
Limited Liquidation Event of Default, in any such case, directly or indirectly
arising out of or in connection with the Specified Events, subject to certain
exceptions, RCFC has received each of (i) waivers in respect of each such event
or condition from Class A Noteholders holding in excess of 50% of the Class A
Invested Amount, excluding Series 2011-1 Notes held by RCFC or any Affiliate of
RCFC, and (ii) waivers in respect of each such event or condition from
Series 2011-1 Noteholders holding in excess of 50% of the Series 2011-1 Invested
Amount, excluding Series 2011-1 Notes held by RCFC or any Affiliate of RCFC;

 

WHEREAS, written notice of the waivers specified in the immediately preceding
recital has been furnished to the Trustee and the Master Collateral Agent, which
notice is attached as Annex A hereto and is comprised of the RCFC Consent
Solicitation Statement, dated June 30, 2014 (the “Consent Solicitation
Statement”), with respect to such waivers and the confirmation of the results
thereof by D.F. King & Co, Inc., as tabulation agent in respect of such Consent
Solicitation Statement;

 

WHEREAS, with respect to any potential default, default, potential amortization
event, amortization event and any other similar event or condition, however
described, including without limitation any Potential Lease Event of Default,
Lease Event of Default, Potential Amortization Event, Amortization Event and
Limited Liquidation Event of Default, in any such case, directly or indirectly
arising out of or in connection

 

2

--------------------------------------------------------------------------------


 

with the Specified Events, subject to certain exceptions, RCFC has received
waivers in respect of each such event of condition from the sole holder of the
Series 2011-2 Notes;

 

WHEREAS, written notice of the waivers specified in the immediately preceding
recital has been furnished to the Trustee and the Master Collateral Agent, which
notice is attached as Annex B hereto and is comprised of a waiver agreement
executed by, inter alia, the sole holder of the Series 2011-2 Notes;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENTS

 

SECTION 1.                            Waiver.  RCFC, as Lessor, hereby expressly
waives any Potential Lease Event of Default or Lease Event of Default, in any
such case, directly or indirectly arising out of or in connection with the
Specified Events; provided that, RCFC does not hereby waive any other Lease
Events of Default, such as those (i) arising in connection with the bankruptcy
of RCFC, DTAG or Hertz, whether or not any such events or conditions are related
to the Specified Events, or (ii) arising in connection with breaches of
representations, warranties or covenants that are, in any such case, not related
to the Specified Events.

 

SECTION 2.                            Restatement. For the avoidance of doubt,
none of this Waiver Agreement or any document furnished in connection therewith
constitutes an acknowledgement by any of RCFC or any of its Affiliates that a
Restatement, if any, would result in any Potential Lease Event of Default, Lease
Event of Default, Potential Amortization Event, Amortization Event or Limited
Liquidation Event of Default, and each of RCFC and each of its Affiliates
reserves all of its rights under the Related Documents in connection therewith.

 

SECTION 3.                            Governing Law.  THIS WAIVER AGREEMENT, AND
ALL MATTERS ARISING OUT OF OR RELATING TO THIS WAIVER AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

SECTION 4.                            Entire Agreement.  This Waiver Agreement
constitutes the entire agreement of the parties relating to the subject matter
hereof and supersedes any prior agreements, whether written or oral with respect
to the subject matter hereof.  This Waiver Agreement cannot be amended,
supplemented or otherwise modified without the written agreement of each party
hereto.

 

SECTION 5.                            Effectiveness.  This Waiver Agreement
shall be effective upon its execution and delivery by all the parties hereto.

 

SECTION 6.                            Counterparts.  This Waiver Agreement may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be

 

3

--------------------------------------------------------------------------------


 

deemed to be an original and all of which counterparts, taken together, shall
constitute one and the same Waiver Agreement.

 

SECTION 7.                            Trustee and Master Collateral Agent.  The
Trustee and Master Collateral Agent shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Waiver
Agreement or the due execution thereof by RCFC, DTAG, DTG and Hertz.  The
recitals of fact contained herein shall be taken as the statements solely of
RCFC, DTAG, DTG and Hertz, and the Trustee and Master Collateral Agent assume no
responsibility for the correctness thereof.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

RENTAL CAR FINANCE CORP.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Assistant Treasurer

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Assistant Treasurer

 

 

 

 

 

DTG OPERATIONS, INC.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Assistant Treasurer

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Trustee and Master Collateral Agent

 

 

By:

/s/ Irene Siegel

 

Name:

Irene Siegel

 

Title:

Vice President

 

 

 

 

By:

/s/ Sadie Richards

 

Name:

Sadie Richards

 

Title:

Associate

 

 

6

--------------------------------------------------------------------------------


 

ANNEX A

 

--------------------------------------------------------------------------------


 

Consent Solicitation Statement
June 30, 2014

 

RENTAL CAR FINANCE CORP.

 

SERIES 2011-1

 

Solicitation of Consents to Waivers of Potential Lease Event of Default, Lease
Event of Default, Potential Amortization Event, Amortization Event and Limited
Liquidation Event of Default

 

Record Date

 

5:00 P.M., New York City time, on June 27, 2014

 

Expiration Time

 

5:00 P.M., New York City time, on July 14, 2014

 

 

 

Deutsche Bank Securities

 

Solicitation Agent

 

D. F. King & Co., Inc.

 

Tabulation Agent & Information Agent

 

 

 

Consent Fee: $0.35 per $1,000 in Principal Amount of Solicited Notes
(subject to conditions contained herein)

 

THE CONSENT SOLICITATION WILL EXPIRE AT THE EXPIRATION TIME.  HOLDERS MUST
VALIDLY DELIVER CONSENTS AT OR BEFORE THE EXPIRATION TIME IN ORDER TO BE
ELIGIBLE TO RECEIVE THE CONSENT FEE.  CONSENTS MAY BE REVOKED AT OR PRIOR TO THE
EARLIER OF THE EXPIRATION TIME AND THE EFFECTIVE DATE.  RENTAL CAR FINANCE CORP.
MAY, IN ITS SOLE DISCRETION, TERMINATE, EXTEND OR AMEND THE CONSENT SOLICITATION
AT ANY TIME.

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SOLICITED NOTES

1

INTRODUCTION

1

SUMMARY

4

BACKGROUND

1

PROPOSED WAIVERS

2

CERTAIN SIGNIFICANT CONSIDERATIONS

3

SOLICITATION PROCEDURES

5

MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS

9

TABULATION AGENT AND INFORMATION AGENT

13

SOLICITATION AGENT

14

EXPENSES

15

MISCELLANEOUS

15

STATEMENT REGARDING FORWARD-LOOKING STATEMENTS

15

IMPORTANT NOTICE

16

CONSENT SOLICITATION STATEMENT

18

 

--------------------------------------------------------------------------------


 

SOLICITED NOTES

 

Reference is made herein to the following securities issued by RCFC, which are
collectively referred to as the “Solicited Notes”:

 

Description of Securities

 

CUSIP

 

ISIN

 

Outstanding Principal
Amount as of June 27,
2014

 

Series 2011-1 2.51% Rental Car Asset Backed Notes, Class A

 

760106 AY0 (144A)
U76017 AX7 (Reg S)

 

US760106AY02 (144A)
USU76017AX70 (Reg S)

 

$

420,000,000

 

Series 2011-1 4.38%% Rental Car Asset Backed Notes, Class B

 

760106 AZ7 (144A)
U76017 AY5 (Reg S)

 

US760106AZ76 (144A)
USU76017AY53 (Reg S)

 

$

80,000,000

 

Total:

 

 

 

 

 

$

500,000,000

 

 

For the avoidance of doubt, the consent of the Series 2011-2 Noteholder is not
being solicited by this Statement.

 

INTRODUCTION

 

Holders are requested to read and carefully consider the information contained
herein and to deliver their Consent to the Proposed Waivers by properly
completing, executing and delivering the accompanying Consent Form in accordance
with the instructions set forth herein and therein.

 

Rental Car Finance Corp. (the “Company,” “RCFC,” “our,” “we” or “us”), hereby
solicits consents to:

 

(i) the waiver of a Potential Lease Event of Default and Lease Event of Default
(collectively, the “Lease Waiver”) under the Master Motor Vehicle Lease and
Servicing Agreement (Group VIII), dated as of July 28, 2011 (as amended and
restated as of the date hereof, the “Lease”), among RCFC, as lessor, DTG
Operations, Inc., as lessee and servicer (“DTG”), those additional lessees party
thereto from time to time and Dollar Thrifty Automotive Group, Inc. (“DTAG”), as
master servicer and guarantor; and

 

(ii) the waiver of Potential Amortization Events, Amortization Events and
Limited Liquidation Events of Default (collectively, the “Indenture Waiver”)
under the Series 2011-1 Supplement, dated as of July 28, 2011 (as amended and
restated as of the date hereof, the “Series 2011-1 Supplement”), to the Amended
and Restated Base Indenture, dated as of February 14, 2007 (as amended and
restated as of the date hereof, the “Base Indenture” and together with the
Series 2011-1 Supplement, the “Indenture”), each between RCFC, as issuer, and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”), governing the
Series 2011-1 2.51% Rental Car Asset Backed Notes, Class A (the “Class A
Notes”), and Series 2011-1 4.38% Rental Car Asset Backed Notes, Class B (the
“Class B Notes”).

 

The Lease Waiver and the Indenture Waiver, as the same are further described
under the heading “Proposed Waivers”, are herein collectively referred to as the
“Proposed Waivers”.  In connection with the Proposed Waivers described above and
herein, the Company is furnishing this Consent Solicitation Statement (as it may
be amended or supplemented from time to time, the “Statement”).

 

The Company is furnishing the Statement and the accompanying form of consent
(the “Consent Form” and, together with the Statement and other documents related
to the Consent Solicitation, the “Consent Documents”) to the holders of record
of the Solicited Notes (each, a “Holder” and, collectively, the “Holders”) at
5:00 P.M., New York

 

1

--------------------------------------------------------------------------------


 

City time, on June 27, 2014 (the “Record Date”), as such Holders are reflected
in the records of the Trustee under the Indenture or the records of The
Depository Trust Company (“DTC”).  By this Statement, the Company is soliciting
(the “Consent Solicitation”) consents by Holders (the “Consents”) to approve the
Proposed Waivers.  All capitalized terms used herein but not defined in this
Statement have the meaning ascribed to them in the Indenture, or if not defined
therein, the meanings ascribed to them in the Lease.

 

Only Holders as of the Record Date are eligible to consent to the Proposed
Waivers and receive the Consent Fee.  If the Solicited Notes are registered in
the name of a broker, dealer, commercial bank, trust company or other nominee
and the beneficial owner of the Solicited Notes wishes to consent to the
Proposed Waivers, the beneficial owner must promptly contact and instruct such
registered Holder to deliver a Consent to the Tabulation Agent (as defined
below) on the beneficial owner’s behalf.  Holders may consent to the Proposed
Waivers notwithstanding that they no longer own Solicited Notes as of the date
of delivery of their Consents.  The Company will accept all properly completed,
executed and dated Consent Forms received by the Tabulation Agent at or before
5:00 P.M., New York City time, on July 14, 2014 (such date and time, the
“Expiration Time”).  Full instructions for completing and returning the Consents
are included in the Statement at “Solicitation Procedures—How to Consent.”

 

On any date following the receipt of each of (i) valid and unrevoked Consents
from Class A Noteholders holding in excess of 50% of the Class A Invested
Amount, excluding Solicited Notes held by the Company or any Affiliate of the
Company, (ii) valid and unrevoked Consents from Series 2011-1 Noteholders
holding in excess of 50% of the Series 2011-1 Invested Amount, excluding
Solicited Notes held by the Company or any Affiliate of the Company, and
(iii) the consent of the holder of the RCFC Series 2011-2 3.21% Rental Car Asset
Backed Notes (the “Series 2011-2 Note” and the holder of such note, the
“Series 2011-2 Noteholder”), issued pursuant to the Base Indenture and the
Series 2011-2 Supplement, dated as of October 26, 2011, between RCFC and the
Trustee, to the Lease Waiver (the foregoing (i) through (iii), collectively, the
“Requisite Consents”), and in compliance with the conditions contained in the
Lease and the Indenture, the Proposed Waivers will become effective (such date,
the “Effective Date”).  However, the Consent Fee (as defined below) will not
become payable unless all conditions to the consummation of the Consent
Solicitation and payment of the Consent Fee described in this Statement are
satisfied or, where possible, waived.

 

As of the Record Date, neither RCFC nor any Affiliate of RCFC owns any of the
Solicited Notes or the Series 2011-2 Notes.  As of the Record Date, (i) the
Class A Invested Amount equaled $420,000,000 and (ii) the Series 2011-1 Invested
Amount equaled $500,000,000, and, therefore, obtaining the Requisite Consents
will require (i) the receipt of valid and unrevoked Consents of Class A
Noteholders holding in excess of $210,000,000 of the Class A Notes, (ii) the
receipt of valid and unrevoked Consents of Class A Noteholders and Class B
Noteholders, which Class A Noteholders and Class B Noteholders collectively hold
in the aggregate in excess of $250,000,000 of the Solicited Notes and (iii) the
receipt of consent to the Lease Waiver from the Series 2011-2 Noteholder.

 

The consummation of the Consent Solicitation is conditioned upon receipt of the
Requisite Consents by the Tabulation Agent at or before the Expiration Time.

 

In the event that the Proposed Waivers become effective, on the second Business
Day following the Effective Date the Company will pay or cause to be paid to the
Holders who delivered a valid Consent (not subsequently revoked) at or prior to
the Expiration Time an aggregate cash payment of $0.35 per $1,000 principal
amount of Solicited Notes for which Consents have been delivered by such Holder
(the “Consent Fee”).  Holders for which no Consent is delivered will not receive
any Consent Fee, even though the Proposed Waivers, if they become effective,
will be applicable and binding with respect to all Holders and their
transferees.  The payment of the Consent Fee is subject to the successful
consummation of the Consent Solicitation.  Payment of the Consent Fee will be
made to each DTC participant who has delivered a Consent Form on or prior to the
Expiration Date and such DTC participant should distribute the Consent Fee to
the beneficial owner of the Solicited Notes on whose behalf such DTC participant
delivered Consent in accordance with its procedures.

 

Notwithstanding anything to the contrary contained herein or in any other
document related to the Consent Solicitation, the Company reserves the right, in
its sole discretion to (i) terminate the Consent Solicitation for any reason,
(ii) extend the Expiration Time, (iii) amend the terms of the Consent
Solicitation, including to waive any of the conditions to the Proposed Waivers
(other than the condition with respect to the receipt of the Requisite

 

--------------------------------------------------------------------------------


 

Consents), or (iv) modify the form or amount of the consideration to be paid,
including the Consent Fee, pursuant to the Consent Solicitation.

 

The Company has appointed D. F. King & Co., Inc. as tabulation agent (the
“Tabulation Agent”) and as information agent (the “Information Agent”) with
respect to the Consent Solicitation.  None of the Trustee, the Solicitation
Agent (as defined below), the Information Agent or the Tabulation Agent makes
any recommendation as to whether or not Holders should deliver Consents in
response to the Consent Solicitation.

 

The solicitation agent for the Consent Solicitation (the “Solicitation Agent”)
is: Deutsche Bank Securities Inc.

 

--------------------------------------------------------------------------------


 

SUMMARY

 

The following summary is provided for the convenience of the Holders.  This
section does not contain all of the information that may be important to you. 
You should carefully read this Statement and all of the Consent Documents and
Related Documents to fully understand the terms of the Proposed Waivers, as well
as the other considerations that are important to you in deciding whether to
deliver your Consent.  All capitalized terms used but not defined in this
section are defined in other sections of this Statement. References to
agreements in the following summary are to such agreements as amended, modified
or supplemented as of the date hereof.

 

The Company

 

Rental Car Finance Corp. is a special purpose Oklahoma corporation established
for the purpose of acquiring, financing the acquisition of and refinancing of
vehicles from eligible manufacturers, and leasing such vehicles, to DTG and its
affiliates, for use in their respective businesses, and disposing of the
vehicles it acquires, finances or refinances. RCFC is a wholly owned subsidiary
of DTAG. DTAG is a wholly-owned subsidiary of Hertz.

 

 

 

DTG

 

DTG Operations, Inc., an Oklahoma corporation. DTG Operations is wholly owned by
DTAG.

 

 

 

DTAG

 

Dollar Thrifty Automotive Group, Inc., a Delaware corporation. DTAG is
wholly-owned by Hertz.

 

 

 

Hertz

 

The Hertz Corporation, a Delaware Corporation.

 

 

 

The Base Indenture

 

The Amended and Restated Base Indenture, dated as of February 14, 2007, between
RCFC and the Trustee.

 

 

 

The Series 2011-1 Supplement

 

The Series 2011-1 Supplement, dated as of July 28, 2011, to the Base Indenture,
between RCFC and the Trustee.

 

 

 

The Lease

 

The Master Motor Vehicle Lease and Servicing Agreement (Group VIII), dated as of
July 28, 2011, among RCFC, as lessor, DTG, as lessee and servicer, those
additional lessees party thereto from time to time, and DTAG, as master servicer
and guarantor.

 

 

 

The Solicited Notes

 

See table on page 1.

 

 

 

Record Date

 

5:00 P.M., New York City time, on June 27, 2014.

 

 

 

Holders

 

The Company is soliciting Consents from all Holders of the Solicited Notes as of
the Record Date.

 

 

 

Trustee

 

Deutsche Bank Trust Company Americas.

 

 

 

Consent Solicitation

 

The Company is soliciting consents by Holders to the Proposed Waivers. The
Proposed Waivers are the waivers of certain events and conditions under the
Lease and the Indenture resulting (directly or indirectly) from the failure to
timely furnish certain required financial statements and the restatement of
certain required financial statements.

 

 

 

Expiration Time

 

The Consent Solicitation will expire at 5:00 P.M. New York City

 

--------------------------------------------------------------------------------


 

 

 

time on July 14, 2014, unless extended.

 

 

 

Conditions to the Consent Solicitation

 

The consummation of the Consent Solicitation is conditioned upon receipt by the
Tabulation Agent at or before the Expiration Time of the Requisite Consents.

 

 

 

Requisite Consents

 

In accordance with the requirements of the Indenture, the Series 2011-2
Supplement and the Lease, in order to approve the Proposed Waivers, the Company
must receive each of (i) valid and unrevoked Consents of Class A Noteholders
holding in excess of 50% of the Class A Invested Amount, excluding Notes held by
the Company or any Affiliate of the Company (ii) valid and unrevoked Consents of
Series 2011-1 Noteholders holding in excess of 50% of the Series 2011-1 Invested
Amount, excluding Notes held by the Company or any Affiliate of the Company, and
(iii) the consent of the Series 2011-2 Noteholder to the Lease Waiver.

 

 

 

Consequences of Not Delivering a Consent

 

If the Proposed Waivers become effective, all Holders will be bound by the terms
of the Proposed Waivers, including those Holders that did not deliver their
Consents and receive a Consent Fee.

 

 

 

Procedures for Delivering Consent

 

To effectively consent to the Proposed Waivers and be eligible to receive the
Consent Fee, a properly completed Consent Form or facsimile or email (attaching
a properly executed Consent Form in PDF or similar format) thereof, duly
executed by the Holder must be received by the Tabulation Agent at its address
set forth on the back cover of this Statement at or prior to the Expiration
Time. See “Solicitation Procedures—How to Consent.”

 

 

 

Revocation of Consents

 

A Consent may be revoked by a Holder if the Tabulation Agent receives the
written notice of revocation of Consent (or facsimile or email thereof) at or
prior to the earlier of the Expiration Time and the Effective Date in accordance
with the procedures set forth in “Solicitation Procedures—Revocation of
Consents.” If the Company extends the Expiration Time, the Company may also
extend the right of the Holders to revoke their Consents.

 

 

 

Certain Tax Considerations to Holders

 

For a discussion of certain U.S. federal income tax considerations relating to
Holders of the Proposed Waivers, including payment of the Consent Fee, see
“Material U.S. Federal Income Tax Considerations.”

 

 

 

Solicitation Agent

 

Deutsche Bank Securities Inc.

 

 

 

Information and Tabulation Agent

 

D. F. King & Co., Inc.

 

--------------------------------------------------------------------------------


 

BACKGROUND

 

RCFC is a special purpose Oklahoma corporation established for the purpose of
acquiring, financing the acquisition of and refinancing of vehicles from
eligible manufacturers and leasing such vehicles to DTG and its affiliates for
use in their respective businesses, and disposing of the vehicles it acquires,
finances or refinances. RCFC is a wholly owned subsidiary of DTAG.  DTAG is a
wholly-owned subsidiary of Hertz.

 

Pursuant to the Indenture, RCFC issued the Solicited Notes, which Solicited
Notes are secured by, among other things, the Lease and the vehicles leased
thereunder. Under the Lease, DTAG, as guarantor, is required from time to time
to deliver annual and quarterly financial statements of DTAG to RCFC and any
applicable Rating Agency.  Under the Base Indenture, RCFC is required from time
to time to deliver annual and quarterly financial statements of DTAG to the
Trustee and the Rating Agencies.  In connection with Hertz’s acquisition of
DTAG, pursuant to a Performance Guaranty, dated November 20, 2012, Hertz
irrevocably and unconditionally guaranteed the due and punctual performance of
all of DTAG’s obligations as Guarantor and Master Servicer under the Lease. 
Since Hertz’s acquisition of DTAG, and the consolidation of DTAG’s balance
sheets and statements of earnings and cash flows with those of Hertz, DTAG’s and
RCFC’s requirements to deliver annual or quarterly financial statements of DTAG
under the Lease and the Base Indenture have been met through the delivery of
Hertz’s annual or quarterly financial statements, as applicable, and the
satisfaction of such requirements through such deliveries by Hertz will be
deemed acknowledged by the delivery of a Consent to the Proposed Waivers.

 

Hertz previously announced that it would delay filing its 10-Q for the fiscal
quarter ended March 31, 2014 (the “March 2014 Quarterly Financial Statements”). 
Hertz has not furnished (or caused to be furnished) the March 2014 Quarterly
Financial Statements as of the date of this Statement.  The failure of Hertz to
furnish (or cause to be furnished) the March 2014 Quarterly Financial Statements
has resulted in a Lease Event of Default under the Lease and Potential
Amortization Events under the Indenture and may, if the requisite notices are
delivered pursuant to the Series 2011-1 Supplement, result in Amortization
Events under the Indenture.  On June 25, 2014, Hertz delivered written notice to
the Trustee of such Lease Event of Default and such Potential Amortization
Events.

 

As part of the process of completing the March 2014 Quarterly Financial
Statements, Hertz will be restating its financial statements with respect to
fiscal year 2011 and will be revising its financial statements with respect to
fiscal years 2012 and 2013, which revisions may require a restatement of those
financial statements (any such revisions or restatements, collectively, the
“Restatement”).  Due to the Restatement, Hertz will not be furnishing, or
causing any other person to furnish, any financial statements, including the
March 2014 Quarterly Financial Statements, the quarterly financial statements
for the fiscal quarter ending June 30, 2014 and the quarterly financial
statements for the fiscal quarter ending September 30, 2014 (such financial
statements for the fiscal quarters ending June 30, 2014 and September 30, 2014,
the “Future THC Financial Statements”), until after it has completed its review
of its financial records for fiscal years 2011, 2012 and 2013.

 

The Restatement, together with any failure to furnish (or cause to be furnished)
any of the March 2014 Quarterly Financial Statements or the Future THC Financial
Statements prior to December 31, 2014, are collectively referred to herein as
the “Specified Events”.

 

Further information regarding Hertz’s delay in filing the March 2014 Quarterly
Financial Statements and the Restatement can be found in Hertz’s Current Report
on Form 8-K filed on June 6, 2014 (the “8-K”), which is excerpted (in part)
below for convenience:

 

“On May 13, 2014, each of Hertz Global Holdings, Inc. and The Hertz Corporation
(collectively referred to herein as “Hertz” or the “Company”) delayed the filing
of its Form 10-Q for the period ended March 31, 2014 (the “First Quarter 10-Q”).

 

During the preparation of the First Quarter 10-Q, errors were identified
relating to Hertz’s conclusions regarding the capitalization and timing of
depreciation for certain non-fleet assets, allowances for doubtful accounts in
Brazil, as well as other items.  Hertz continued its review and recently
identified additional errors related to allowances for uncollectible amounts
with respect to renter obligations for damaged vehicles and restoration
obligations at the end of facility leases.

 

1

--------------------------------------------------------------------------------


 

The Audit Committee of the Board of Directors has consulted with management and
analyzed the adjustments. The Audit Committee has concluded that the financial
statements for 2011 should no longer be relied upon, and Hertz must restate
them.  Hertz also needs to correct the 2012 and 2013 financial statements to
reflect these errors.  However, because of the above mentioned errors, the Audit
Committee has directed the Company to conduct a thorough review of the financial
records for fiscal years 2011, 2012 and 2013, and this review may require Hertz
to make further adjustments to the 2012 and 2013 financial statements.  If these
further adjustments to the 2012 and 2013 financial statements are determined to
be material adjustments individually or in the aggregate, Hertz will need to
also restate and withdraw reliance on those financial statements. Hertz will
make a decision on 2012 and 2013 financial statements after the work described
in Item 7.01 below is completed.

 

The financial statements for 2011 were most recently included in the Form 10-K
for the year ended December 31, 2013 (the “10-K”).  As soon as practicable,
Hertz expects to amend the 10-K to correct the errors identified and related
disclosures.  Hertz will file the First Quarter Form 10-Q, and issue the first
quarter earnings release, at the same time it files the 10-K amendment. 
Consequently, the Company will not hold the conference call scheduled for
June 9, 2014.”

 

Notwithstanding the excerpted portions of the 8-K included above, we encourage
Holders to carefully read and review the 8-K in its entirety.

 

PROPOSED WAIVERS

 

RCFC requests that the Holders waive any potential default, default, potential
amortization event, amortization event and any other similar event or condition,
however described, including without limitation any Potential Lease Event of
Default, Lease Event of Default, Potential Amortization Event, Amortization
Event and Limited Liquidation Event of Default, in any such case, directly or
indirectly arising out of or in connection with the Specified Events. If such
waivers become effective, then Holders will not have a right to declare an
Amortization Event as a result of a Lease Event of Default or covenant breach
under the Indenture that would have otherwise occurred and been continuing as a
result of the Specified Events.  However, RCFC does not hereby request that the
Holders waive any rights to declare any other Lease Events of Default or
Amortization Events, such as (i) any Lease Events of Default or Amortization
Events arising in connection with the bankruptcy of RCFC, DTAG or Hertz, or the
failure by RCFC to maintain sufficient collateral or credit enhancement in
accordance with the Indenture, whether or not any such events or conditions are
related to the Specified Events, or (ii) any Lease Events of Default or
Amortization Events arising in connection with breaches of representations,
warranties or covenants that are, in any such case, not related to the Specified
Events.

 

Upon the Proposed Waivers becoming effective upon the satisfaction of the
conditions stated in this Statement, all Holders will be bound by the terms of
the Proposed Waivers, even if they did not deliver Consents to the Proposed
Waivers.  The Proposed Waivers will not become effective unless all conditions
to the Proposed Waivers described in this Statement are satisfied or, where
allowed, waived and payment of the Consent Fee has been made.

 

Regardless of whether the Proposed Waivers become effective, the Solicited Notes
will remain outstanding in accordance with all other terms of the Indenture. 
The changes effected by the Proposed Waivers do not alter the Company’s
obligation (as such obligation would exist but for the occurrence of the
Specified Events) to pay the principal of or interest on the Solicited Notes or
alter the interest rate or maturity date thereof, and such changes are effective
only upon the terms contained herein.  If the Consent Solicitation is
terminated, the Proposed Waivers will have no effect on the Solicited Notes or
the Holders.

 

--------------------------------------------------------------------------------


 

Copies of the Indenture and the Lease are available upon request from the
Information Agent.  All statements in this Statement regarding the substance of
the Proposed Waivers, the Indenture and the Lease are qualified in their
entirety by reference to the Indenture and the Lease.

 

CERTAIN SIGNIFICANT CONSIDERATIONS

 

The following considerations, in addition to the other information described
elsewhere in this Statement, should be carefully considered by each Holder
before deciding whether to consent to the Proposed Waivers.

 

The Lease Waiver and Indenture Waiver

 

The failure to deliver the March 2014 Quarterly Financial Statements on or prior
to June 14, 2014, the final day of the applicable 30 day cure period, has
resulted in a Lease Event of Default under the Lease and Potential Amortization
Events under the Indenture and may, if the required declaration notices are
delivered pursuant to the Indenture while such failure to deliver the March 2014
Quarterly Financial Statements is continuing, result in Amortization Events
under the Indenture.  Generally, in this context, for the Solicited Notes, a
majority of the most senior class of notes of the Solicited Notes would be
required to declare an Amortization Event with respect to the Solicited Notes.

 

If either the Lease Waiver or Indenture Waiver does not become effective, then,
for so long as the Potential Amortization Events resulting from the Specified
Events are continuing, the required noteholder constituency with respect to the
Solicited Notes may declare an Amortization Event with respect to the Solicited
Notes.

 

If the Lease Waiver and Indenture Waiver become effective, then Holders will not
have the right to an Amortization Event as a result of a Lease Event of Default
or covenant breach under the Indenture that would have otherwise occurred and
been continuing as a result of any of the Specified Events.  However,
notwithstanding Holders no longer having such a right to declare such an
Amortization Event, the Lease Waiver and Indenture Waiver will not restrict any
rights of Holders to declare other Lease Events of Default or Amortization
Events, such as (i) those arising in connection with certain events of
bankruptcy, or certain failures to maintain sufficient collateral or credit
enhancement, whether or not any such events or conditions are related to the
Specified Events, or (ii) those arising in connection with certain other
breaches of representations, warranties or covenants that are, in any such case,
not related to the Specified Events.

 

For the avoidance of doubt, the Lease Waiver and Indenture Waiver will not
restrict any rights of the Holders with respect to any financial statements
furnished by, or required to be furnished by, Hertz after December 31, 2014,
including the March 2014 Quarterly Financial Statements and the future THC
Financial Statements, in each case, if not delivered prior to such date. 
However, the Lease Waiver and Indenture Waiver will remain in effect in
perpetuity with respect to the Restatement.

 

As stated above under “Proposed Waivers”, RCFC is not requesting that the
Holders waive any rights to declare any Amortization Events arising in
connection with the bankruptcy of RCFC, DTAG or Hertz, or the failure by RCFC to
maintain sufficient collateral or credit enhancement in accordance with the
Indenture, whether or not any such events or conditions are related to the
Specified Events.  As a consequence, by consenting to the Proposed Waivers, no
Holders are foregoing any rights they currently possess to declare any
Amortization Events arising in connection with the bankruptcy of RCFC, DTAG or
Hertz, or the failure by RCFC to maintain sufficient collateral or credit
enhancement in accordance with the Indenture.

 

Risks to Holders Who Do Not Deliver Consents if the Proposed Waivers are
Approved

 

If a Holder does not deliver its Consent to the Proposed Waivers at or prior to
the Expiration Time or votes against the Proposed Waivers, such Holder will not
receive any Consent Fee, whether or not the Requisite Consents are received.  In
addition, if the Requisite Consents to the Proposed Waivers are provided prior
to the Expiration Time, the rights of all Holders will be subject to the
provisions of the Proposed Waivers, including those Holders that have not
provided their Consents.

 

--------------------------------------------------------------------------------


 

Risks to Holders if the Proposed Waivers are not Approved

 

If either the Lease Waiver or Indenture Waiver does not become effective, then,
for so long as any of the Potential Amortization Events resulting from the
Specified Events are continuing, the required noteholder constituency with
respect to the Solicited Notes may declare an Amortization Event with respect to
the Solicited Notes.  If such an Amortization Event were so declared, then the
Holders of the Solicited Notes may be prepaid prior to the otherwise anticipated
repayment date in respect of the Solicited Notes (or class thereof).

 

Risks to Consummation of the Consent Solicitation and Payment of the Consent
Fees

 

The successful consummation of the Consent Solicitation and the payment of any
Consent Fee are subject to the satisfaction or waiver by the Company of certain
conditions, including the receipt by the Company of the Requisite Consents. 
There can be no assurance that such conditions will be met or waived.  If those
conditions are not met or waived and the Consent Solicitation is not
successfully consummated, then no Holders will receive the Consent Fee.

 

All statements in this Statement regarding the consequences of the Proposed
Waivers are qualified in their entirety by reference to the Indenture and the
Lease, and for further information on such consequences, Holders should refer to
the Indenture and the Lease, all of which will be provided upon request as set
forth herein.

 

SOLICITATION PROCEDURES

 

General

 

In order for the Proposed Waivers to become effective, the Company must receive
the Requisite Consents.

 

If the Proposed Waivers become effective, they will be binding on all Holders
and their successors and transferees, whether or not such Holders consented to
the Proposed Waivers.  The delivery of a Consent to the Proposed Waivers will
not affect a Holder’s right to sell or transfer the Solicited Notes, and a sale
or transfer of the Solicited Notes after the Record Date will not have the
effect of revoking any Consent theretofore validly given by the Holder of such
Solicited Notes.  Therefore, each properly executed and delivered Consent will
be counted notwithstanding any subsequent sale or transfer of the Solicited
Notes to which such Consent relates, unless the applicable Holder has complied
with the procedure for revoking Consents, as described herein and in the Consent
Documents.  Failure to deliver a Consent will have the same effect as if a
Holder had voted “No” to the Proposed Waivers.

 

Consent Fee

 

Upon receipt by the Tabulation Agent at or before the Expiration Time of the
Requisite Consents and the Company having not otherwise terminated the Consent
Solicitation at or before the Expiration Time, the Company will pay, promptly
following the satisfaction or, where allowed, waiver by the Company in its sole
discretion of the conditions described herein, to each Holder who delivered a
valid Consent (not subsequently revoked) to the Tabulation Agent at or prior to
the Expiration Time, a one-time cash payment of $0.35 per $1,000 in principal
amount of Solicited Notes held by such Record Holder (and to which such Consent
relates).

 

The right to receive the Consent Fee is not transferable with a Solicited Note. 
The Company will only make payments of the Consent Fee, subject to the
conditions described herein, to the persons who were Holders on the Record Date
and who have delivered valid and unrevoked Consents at or prior to the
Expiration Time pursuant to the terms hereof.

 

Consents will expire if the Requisite Consents to the Proposed Waivers have not
been obtained at or before the Expiration Time (which term includes any
extension of the original Expiration Time).  Interest will not accrue on or be
payable with respect to any Consent Fee.

 

--------------------------------------------------------------------------------


 

Record Date

 

The Consent Documents are being sent to all Holders on the Record Date (defined
to be 5:00 P.M., New York City time, on June 27, 2014).  Such date has been
fixed by the Company as the date for the determination of Holders entitled to
deliver Consents and receive the Consent Fee, if payable, pursuant to the
Consent Solicitation.  The Company reserves the right to establish, from time to
time but in all cases prior to receipt of the Requisite Consents, any new date
as such Record Date and, thereupon, any such new date will be deemed to be the
Record Date for purposes of the Consent Solicitation.

 

How to Consent

 

Each Holder who delivers a Consent to the Proposed Waivers in accordance with
the procedures set forth in the Consent Documents will be deemed to have validly
consented to the Proposed Waivers.

 

To effectively consent to the Proposed Waivers and be eligible to receive the
Consent Fee, a properly completed Consent Form or facsimile or email (attaching
a properly executed Consent Form in PDF or similar format) thereof, duly
executed by the Holder, must be received by the Tabulation Agent at its address
set forth on the back cover of this Statement prior to the Expiration Time. 
Consent Forms should be sent only to the Tabulation Agent and should not be sent
to the Company, the Solicitation Agent, the Information Agent or the Trustee.

 

If the Solicited Notes are registered in the name of a broker, dealer,
commercial bank, trust company or other nominee and the beneficial owner of the
Solicited Notes wishes to consent to the Proposed Waivers, the beneficial owner
must promptly contact and instruct such registered Holder to deliver a Consent
to the Tabulation Agent on the beneficial owner’s behalf.  The Tabulation Agent
will not accept Consents delivered by beneficial owners directly to the
Tabulation Agent.  Any beneficial owner of the Solicited Notes registered in the
name of a DTC participant may direct the DTC participant through which such
beneficial owner’s Solicited Notes are held to execute a Consent Form on such
beneficial owner’s behalf and deliver the executed Consent to the Tabulation
Agent.  Please contact your DTC participant for more information regarding any
procedures or rules applicable to and/or imposed by your DTC participant.

 

The Company anticipates that DTC or its nominee will execute an omnibus proxy in
favor of DTC participants holding the Solicited Notes, which will authorize each
such DTC participant to consent to the Proposed Waivers with respect to the
principal amount of Solicited Notes shown as owned by such DTC participant on
the books of DTC on the Record Date.  For purposes of the Consent Solicitation,
the term “Holder” shall be deemed to include DTC participants, and DTC has
authorized participants to execute Consent Forms as if they were Holders of
record.  The Tabulation Agent will accept and record only a properly executed
Consent Form in respect of any Solicited Notes held by DTC or a DTC participant
from those parties listed as a Holder in the omnibus proxy received by the
Tabulation Agent from DTC.  If DTC or its nominee has authorized a proxy to
execute a Consent Form, then the Consent Form must be executed by the DTC
Participant.

 

Consent Forms by the Holder(s) of the Solicited Notes should be executed in
exactly the same manner as the name(s) of such registered Holder(s) appear(s) on
the Solicited Notes, or in the case of a DTC Participant, as its name appears in
the omnibus proxy.  If the Solicited Notes to which a Consent relates are held
by two or more joint Holders, all such Holders should sign the Consent Form.  If
a Consent Form is signed by a trustee, partner, executor, administrator,
guardian, attorney-in-fact, officer of a corporation or other person acting in a
fiduciary or representative capacity, such person must so indicate when signing
and must also submit with the Consent Form appropriate evidence of authority to
execute the Consent Form.

 

If a Consent relates to fewer than all the Solicited Notes held of record as of
the Record Date by the Holder providing such Consent, such Holder must indicate
on the relevant Consent Form the aggregate dollar amount (in minimum
denominations of $1,000 and integral multiples of $1,000 in excess thereof) of
such Solicited Notes to which the Consent relates.  Otherwise, the Consent will
be deemed to relate to all such Solicited Notes.

 

--------------------------------------------------------------------------------


 

The method of delivery of the Consent Form and any other required documents to
the Tabulation Agent is at the election and risk of the Holder and, except as
otherwise provided in the Consent Documents, delivery will be deemed made only
when the Consent Form or any other required document is actually received by the
Tabulation Agent at or prior to the Expiration Time.  If the delivery is by
mail, it is suggested that the Holder use registered mail with return receipt
requested, and that the mailing be made sufficiently in advance of the
Expiration Time to permit delivery to the Tabulation Agent at or prior to such
time.  The Company believes email will be the most efficient means of delivering
Consent Forms.

 

IN NO EVENT SHOULD A HOLDER DELIVER THE SOLICITED NOTES TOGETHER WITH THE
CONSENT.  Delivering a Consent will not affect the Holder’s right to sell or
transfer the Solicited Notes.  Consent Forms should be sent only to the
Tabulation Agent and should not be sent to the Company, the Solicitation Agent,
the Information Agent or the Trustee.  However, the Company reserves the right
(but is not obligated) to accept any Consent received by the Company, the
Solicitation Agent, Information Agent or the Trustee.  The Company reserves the
right (but is not obligated) to accept any Consent received by any other
reasonable means or in any form that reasonably evidences the giving of consent.

 

Determination of Validity

 

All questions as to the validity, form, eligibility (including time of receipt)
and acceptance of any delivered Consent pursuant to any of the procedures
described above shall be determined by the Company, in its sole discretion
(which determination shall be final and binding).  The Company reserves the
absolute right to reject any or all deliveries of any Consent determined by it
not to be in proper form or the acceptance of which would, in the Company’s
opinion, be unlawful.  The Company also reserves the absolute right, in its sole
discretion, to waive any defect or irregularity as to any delivery of any
Consent of any particular Holder, whether or not similar defects or
irregularities are waived in the case of other Holders.  The Company’s
interpretation of the terms and conditions of the Consent Solicitation,
including the instructions to the Consent, shall be final and binding.  Any
defect or irregularity in connection with deliveries of Consents must be cured
within such time as the Company determines, unless waived by the Company. 
Deliveries of Consents shall not be deemed to have been made until all defects
and irregularities have been waived by the Company or cured.  None of the
Company, the Trustee, or any other person shall be under any duty to give
notification to any Holder of any defects or irregularities in deliveries of
Consents or shall incur any liability for failure to give any such notification.

 

Expiration Time; Extensions; Amendment

 

The Expiration Time shall occur at 5:00 P.M. New York City time, on July 14,
2014, unless extended.  The Company may, in its sole discretion, extend the
Expiration Time.  In order to extend the Expiration Time, the Company will
notify the Information Agent and the Tabulation Agent of any extension by
telephonic or written notice and will make (or cause to be made) an announcement
thereof, each at or before 9:00 A.M., New York City time, on July 14, 2014, or
if the Expiration Time has been extended prior to such date, then at or before
9:00 A.M., New York City time, on the next business day after the previously
scheduled Expiration Time.  Such announcements may state that the Company is
extending the Consent Solicitation for a specified period of time or on a daily
basis.  Failure of any Holder or beneficial owner of Solicited Notes to be so
notified will not affect the extension of the Consent Solicitation.

 

Notwithstanding anything to the contrary set forth in this Statement, the
Company reserves the right, in its sole discretion to (i) terminate the Consent
Solicitation for any reason, (ii) extend the Expiration Time, (iii) amend the
terms of the Consent Solicitation, including to waive any of the conditions to
the Proposed Waivers (other than the condition with respect to the receipt of
the Requisite Consents), or (iv) modify the form or amount of the consideration,
including the Consent Fee, pursuant to the Consent Solicitation.

 

If the Consent Solicitation, or any of the Consent Documents, is amended prior
to the Effective Date in a manner determined by the Company, in its sole
discretion, to constitute a material change to the terms of the Consent
Solicitation, the Company will promptly disseminate additional Consent
Solicitation materials and, if necessary, extend the Expiration Time for a
period deemed by the Company to be adequate to permit Holders to consider such
amendments and revoke their Consents.  An extension by the Company of the
Expiration Time or the

 

--------------------------------------------------------------------------------


 

right to revoke Consents shall not constitute a material change with respect to
Holders of Solicited Notes for whom the Expiration Time and/or right to revoke
Consents has not been extended.

 

Without limiting the manner in which the Company may choose to make any
announcement of any extension, amendment or termination of the Consent
Solicitation, the Company shall have no obligation to publish, advertise, or
otherwise communicate any such announcement, other than by complying with any
applicable notice provisions of the Indenture.

 

Revocation of Consents

 

A Consent may be revoked by a Holder if the Tabulation Agent receives the
written notice of revocation of Consent (or facsimile or email thereof) at or
prior to the earlier of the Expiration Time and the Effective Date.  The notice
of revocation of Consent must be signed by the Holder in the same manner as the
Consent Form to which the notice of revocation of Consent relates.  Notices of
revocation of Consent must be sent to the Tabulation Agent at the address set
forth on the back cover of this Statement in accordance with the procedures set
forth in the Consent Documents.

 

If the Company extends the Expiration Time, the Company may, or will (if the
Effective Date has not yet occurred), also extend the right of the Holders to
revoke their Consents.

 

The Company reserves the right to contest the validity of any notice of
revocation of Consent and all questions as to validity, including the time of
receipt of any notice of revocation of Consent, will be determined by the
Company in its sole discretion, which determination shall be final and binding
on all parties.  None of the Company, the Trustee, or any other person shall be
under any duty to give notification to any Holder of any defects or
irregularities with respect to any notice of revocation of Consent or shall
incur any liability for failure to give any such notification.

 

A revocation of a Consent may be rescinded only by the execution and delivery of
a new Consent prior to the Expiration Time.  A Holder who delivered a notice of
revocation of Consent may thereafter deliver a new Consent by following the
procedures described in the Consent Documents at any time at or prior to the
Expiration Time.  See “—How to Consent.”

 

MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS

 

The following is a discussion of certain material U.S. federal income tax
considerations relating to the adoption of the Proposed Waivers and receipt of
the Consent Fee that may be relevant to U.S. Holders and Non-U.S. Holders (each
as defined below) that hold their Solicited Notes as capital assets.  This
discussion is based on the U.S. Internal Revenue Code of 1986, as amended (the
“Code”), U.S. Treasury regulations promulgated or proposed thereunder and
administrative and judicial interpretations thereof, all as in effect on the
date hereof, and all of which are subject to change, possibly with retroactive
effect, or to different interpretation.  This discussion does not address all of
the U.S. federal income tax considerations that may be relevant to specific
Holders (as defined below for purposes of this Section only) in light of their
particular circumstances or to Holders subject to special treatment under U.S.
federal income tax law (such as financial institutions, insurance companies,
dealers in securities or other Holders that generally mark their securities to
market for U.S. federal income tax purposes, tax-exempt entities, retirement
plans, regulated investment companies, real estate investment trusts, entities
or arrangements treated as partnerships for U.S. federal income tax purposes,
certain former citizens or residents of the United States, Holders that hold
their Solicited Notes as part of a straddle, hedge, constructive sale,
conversion or other integrated transaction or U.S. Holders that have a
“functional currency” other than the U.S. dollar).  This discussion does not
address any U.S. state or local or non-U.S. tax considerations or any U.S.
federal estate, gift or alternative minimum tax considerations or the 3.8%
Medicare tax on certain investment income.

 

As used in this discussion, the term “U.S. Holder” means a beneficial owner of a
Solicited Note that, for U.S. federal income tax purposes, is (i) an individual
who is a citizen or resident of the United States, (ii) a corporation created or
organized in or under the laws of the United States, any state thereof or the
District of Columbia, (iii) an estate the income of which is subject to U.S.
federal income tax regardless of its source or (iv) a

 

--------------------------------------------------------------------------------


 

trust (x) with respect to which a court within the United States is able to
exercise primary supervision over its administration and one or more U.S.
persons have the authority to control all of its substantial decisions or
(y) that has in effect a valid election under applicable U.S. Treasury
regulations to be treated as a U.S. person for U.S. federal income tax purposes.

 

The term “Non-U.S. Holder” means a beneficial owner of a Solicited Note that is
not a U.S. Holder. The term “Holder” means a U.S. Holder or a Non-U.S. Holder.

 

If an entity or an arrangement treated as a partnership for U.S. federal income
tax purposes holds a Solicited Note, the U.S. federal income tax treatment of a
partner in such entity (or owner of such entity) generally will depend upon the
status and activities of such entity and the particular partner (or owner).  Any
such entity should consult its own tax advisor regarding the U.S. federal income
tax considerations applicable to it and its partners (or owners) relating to the
adoption of the Proposed Waivers and receipt of the Consent Fee.

 

No ruling from the Internal Revenue Service (the “IRS”) has been or will be
sought with respect to any of the U.S. federal income tax considerations
discussed below, and no assurance can be given that the IRS will not take a
position contrary to the discussion below or that any such contrary position
would not be sustained by a court.

 

EACH HOLDER SHOULD CONSULT ITS OWN TAX ADVISOR REGARDING THE U.S. FEDERAL,
STATE, LOCAL, ESTATE, NON-U.S. OR OTHER TAX CONSIDERATIONS RELATING TO THE
ADOPTION OF THE PROPOSED WAIVERS AND RECEIPT OF THE CONSENT FEE IN LIGHT OF ITS
PARTICULAR CIRCUMSTANCES.

 

U.S. Holders

 

Modification of the Solicited Notes

 

The U.S. federal income tax consequences of the adoption of the Proposed Waivers
and receipt of the Consent Fee to a U.S. Holder of a Solicited Note will depend
in part upon whether the adoption of the Proposed Waivers or receipt of the
Consent Fee results in a deemed exchange of such Solicited Note for U.S. federal
income tax purposes.  A modification of a debt instrument generally results in a
deemed exchange of the original debt instrument for a modified instrument if
such modification is “significant” within the meaning of U.S. Treasury
regulations promulgated under section 1001 of the Code (the “Section 1001
Regulations”).  Under the Section 1001 Regulations, as a general rule, a
modification of a debt instrument is a significant modification only if, based
on all facts and circumstances (and, subject to certain exceptions, taking into
account all modifications of such debt instrument collectively), the legal
rights or obligations that are altered and the degree to which they are altered
are “economically significant.”  The Section 1001 Regulations provide that a
change in the yield of a debt instrument is a significant modification if the
yield of the modified instrument (determined by taking into account any payments
made to the holder as consideration for the modification) varies from the yield
of the unmodified instrument (determined as of the date of the modification) by
more than the greater of (i) 0.25% (i.e., 25 basis points) and (ii) 5% of the
annual yield of the unmodified instrument. The Section 1001 Regulations also
specifically provide that a modification of a debt instrument that adds, deletes
or alters customary accounting or financial covenants is not a significant
modification.  The Section 1001 Regulations do not define “customary accounting
or financial covenants.”  A modification of a debt instrument that is not a
significant modification does not result in a deemed exchange of such instrument
for U.S. federal income tax purposes.

 

The change in the yield of a Solicited Note resulting from receipt of the
related Consent Fee by a U.S. Holder is not expected to constitute a significant
modification of such Solicited Note under the Section 1001 Regulations and,
therefore, is not expected to result in a deemed exchange of such Solicited Note
for U.S. federal income tax purposes.

 

To the extent the Proposed Waivers are treated as the addition, deletion or
alteration of customary accounting or financial covenants, their adoption would
not constitute a significant modification of the Solicited Notes.  To the extent
the Proposed Waivers are not so treated, their adoption would not constitute a
significant modification of the Solicited Notes so long as the legal rights or
obligations that are altered by the Proposed

 

--------------------------------------------------------------------------------


 

Waivers, or the degree to which they are altered, are not “economically
significant” when considered collectively.  Although the matter is not entirely
free from doubt, the Company intends to take the position that none of the
adoption of the Proposed Waivers, the receipt of the Consent Fee, or the
combination thereof should result in a significant modification of the Solicited
Notes under the Section 1001 Regulations and, therefore, as not resulting in a
deemed exchange of the Solicited Notes for U.S. federal income tax purposes.  If
the IRS were to successfully challenge such treatment, a U.S. Holder of a
Solicited Note could be treated as exchanging such Solicited Note for a new
Solicited Note deemed to be issued at the current fair market value of the
Solicited Note.  The discussion below assumes that the adoption of the Proposed
Waivers and the receipt of the Consent Fee will not be treated as a significant
modification of the Solicited Notes.

 

Each U.S. Holder should consult its own tax advisor regarding the U.S. federal
income and other tax consequences of the adoption of the Proposed Waivers and
receipt of the Consent Fee.

 

Consent Fee

 

The U.S. federal income tax treatment of the Consent Fee is unclear and based on
our view that no “deemed exchange” will take place, the receipt of the Consent
Fee by a U.S. Holder may be characterized as either (i) an additional payment
with respect to such Solicited Notes or (ii) a separate fee (taxable as ordinary
income) for consenting to the Proposed Waivers. The IRS in a private letter
ruling concluded that a payment in connection with a consent solicitation should
be treated as a payment of accrued and unpaid interest (to the extent thereof)
and then as a return of principal under the relevant Solicited Notes.  However,
because private letter rulings are not binding on the IRS or taxpayers, other
than in respect of the taxpayer to which they are issued, this conclusion does
not necessarily apply to the Consent Fee. We do not intend to follow the
conclusion of this private letter ruling. Instead we intend to take the position
that the payment of the Consent Fee will be treated as separate consideration
for consenting to the Proposed Waivers, constituting ordinary income to a U.S.
Holder in the full amount of the payment, without causing a reduction to the
U.S. Holder’s basis in the Solicited Notes. U.S. Holders should consult their
tax advisors regarding the proper U.S. federal income tax treatment of the
Consent Fee.

 

Information Reporting and Backup Withholding

 

Information reporting generally will apply with respect to payment of the
Consent Fee to a U.S. Holder, unless such U.S. Holder is an entity that is
exempt from information reporting and, when required, demonstrates this fact. 
Payment of the Consent Fee to a U.S. Holder generally will also be subject to
backup withholding unless such U.S. Holder provides the appropriate
documentation (generally, IRS Form W-9) to the applicable withholding agent
certifying that, among other things, its taxpayer identification number (which
for an individual would be such individual’s Social Security number) is correct,
or otherwise establishes an exemption.

 

Backup withholding is not an additional tax.  Any amounts withheld under the
backup withholding rules generally will be allowed as a refund or a credit
against a U.S. Holder’s U.S. federal income tax liability if the required
information is furnished by the U.S. Holder on a timely basis to the IRS.

 

Non-U.S. Holders

 

Modification of the Solicited Notes

 

The U.S. federal income tax consequences of the adoption of the Proposed Waivers
and receipt of the Consent Fee to a Non-U.S. Holder of a Solicited Note will
depend in part upon whether the adoption of the Proposed Waivers results in a
deemed exchange of such Solicited Note for U.S. federal income tax purposes.

 

As discussed above under the heading “U.S. Holders — Modification of the
Solicited Notes”, although the matter is not entirely free from doubt, the
Company does not intend to treat any of the adoption of the Proposed Waivers,
the receipt of the Consent Fee or the combination thereof as constituting a
significant modification of the Solicited Notes under the Section 1001
Regulations and, therefore, as resulting in a deemed exchange of the Solicited
Notes for U.S. federal income tax purposes.  If the adoption of the Proposed
Waivers does not result in a deemed exchange of the Solicited Notes, a Non-U.S.
Holder of a Solicited Note would not recognize any gain or

 

--------------------------------------------------------------------------------


 

loss with respect to such Solicited Note as a result of the adoption of the
Proposed Waivers.  If the IRS were to successfully challenge such treatment,
such Non-U.S. Holder could be treated as exchanging such Solicited Note for a
new Solicited Note and may be subject to U.S. federal income or withholding
tax.  The discussion below assumes that the adoption of the Proposed Waivers and
the receipt of the Consent Fee will not be treated as a significant modification
of the Solicited Notes.

 

Each Non-U.S. Holder should consult its own tax advisor regarding the U.S.
federal income and other tax consequences of the adoption of the Proposed
Waivers and receipt of the Consent Fee.

 

Consent Fee

 

As discussed above under the heading “U.S. Holders — Consent Fee”, the U.S.
federal income tax treatment of the Consent Fee is unclear.  Receipt of the
Consent Fee by a Non-U.S. Holder with respect to a Solicited Note may be treated
as (i) a separate payment for consenting to the Proposed Waivers, as discussed
below, or (ii) a payment on such Solicited Note, which may be treated first as a
payment of any accrued and unpaid interest on such Solicited Note and then as a
payment of principal on such Solicited Note.

 

In light of the uncertainty regarding the U.S. federal income tax treatment of
the Consent Fee, the applicable withholding agent may treat the receipt of the
Consent Fee by a Non-U.S. Holder as a separate payment for consenting to the
Proposed Waivers, in which case such withholding agent may withhold U.S. federal
tax from the Consent Fee paid to such Non-U.S. Holder at a rate of 30% unless:

 

·                                          the Non-U.S. Holder is engaged in the
conduct of a trade or business within the United States with which the receipt
of such payment is effectively connected and provides the appropriate
documentation (generally, IRS Form W-8ECI) to the applicable withholding agent,
in which case such payment would be subject to net income tax (and a Non-U.S.
Holder that is a corporation may also be subject to a branch profits tax); or

 

·                                          an applicable income tax treaty
between the United States and the country of residence of the Non-U.S. Holder
eliminates or reduces the withholding tax on such payment and such Non-U.S.
Holder provides the appropriate documentation (generally, IRS Form W-8BEN or
W-8BEN-E) to the applicable withholding agent.

 

Each Non-U.S. Holder should consult its own tax advisor regarding the
application of U.S. federal income and withholding tax to the Consent Fee,
including such Non-U.S. Holder’s eligibility for a withholding exemption and the
availability of a refund of any U.S. federal tax withheld.

 

Information Reporting and Backup Withholding

 

Any amount realized by a Non-U.S. Holder in connection the payment of the
Consent Fee and the amount of any tax withheld from the Consent Fee generally
must be reported to the IRS and to such Non-U.S. Holder.

 

The information reporting and backup withholding rules that apply to payment of
the Consent Fee to a U.S. Holder generally will not apply to payment of the
Consent Fee to a Non-U.S. Holder if such Non-U.S. Holder certifies under
penalties of perjury that it is not a United States person (generally by
providing an IRS Form W-8BEN or W-8BEN-E) or otherwise establishes an exemption.

 

Backup withholding is not an additional tax.  Any amounts withheld under the
backup withholding rules generally will be allowed as a refund or a credit
against a Non-U.S. Holder’s U.S. federal income tax liability if the required
information is furnished by such Non-U.S. Holder on a timely basis to the IRS.

 

Foreign Account Tax Compliance Act

 

In addition to the 30% U.S. federal withholding tax described above, under
Sections 1471 through 1474 of the Code (“FATCA”), payments made to or through
certain foreign financial institutions or certain other foreign

 

--------------------------------------------------------------------------------


 

entities could be subject to a 30% FATCA withholding tax. FATCA withholding
would generally not apply to a foreign financial institution or other foreign
entity if it complies with certain information reporting requirements. In light
of the uncertainty regarding the U.S. federal income tax treatment of the
Consent Fee, the applicable withholding agent may treat the Consent Fee as a
payment subject to the 30% FATCA withholding tax, unless the Non-U.S. Holder
establishes an exemption thereto (generally by providing an IRS Form W-8BEN or
W-8BEN-E). Each Non-U.S. Holder should consult its own tax advisor regarding the
possible implications of FATCA to the Proposed Waivers, including the possible
application of FATCA withholding to the Consent Fee.

 

TABULATION AGENT AND INFORMATION AGENT

 

D. F. King & Co., Inc. has been appointed as Tabulation Agent for the Consent
Solicitation to receive, tabulate and verify Consents.  All Consent Forms and
correspondence sent to the Tabulation Agent should be directed to the address
(and/or email address) set forth on the back cover of this Statement.  The
Company has agreed to indemnify the Tabulation Agent for certain liabilities. 
D. F. King & Co., Inc. has agreed to facilitate the Consent Solicitation in its
capacity as Tabulation Agent; however, it is not passing upon the merits or
accuracy of the information contained in the Consent Solicitation in its
capacity as Tabulation Agent.

 

D. F. King & Co., Inc. will also act as Information Agent with respect to the
Consent Solicitation.  Requests for additional copies of and questions relating
to the Consent Documents, the Indenture or the Lease may be directed to the
Information Agent at the address (and/or email address) and telephone number set
forth on the back cover of this Statement.  Holders of the Solicited Notes may
also contact their broker, dealer, commercial bank, trust company or other
nominee for assistance concerning the Consent Solicitation.

 

In connection with the Consent Solicitation, directors, officers and regular
employees of the Company (who will not be specifically compensated for such
services) may solicit Consents by use of the mails, personally or by telephone,
facsimile, email or other means.

 

The Company will pay or cause to be paid to the Tabulation Agent and the
Information Agent reasonable and customary fees for their services and will
reimburse them for their out-of-pocket expenses in connection therewith.

 

SOLICITATION AGENT

 

The Company has engaged Deutsche Bank Securities Inc. to act as Solicitation
Agent in connection with the Consent Solicitation.  The Company will pay or
cause to be paid to Deutsche Bank Securities Inc. reasonable and customary fees
for its services as Solicitation Agent and will reimburse it for it reasonable
out-of-pocket expenses in connection herewith.  The Company has also agreed to
indemnify the Solicitation Agent for certain liabilities in connection with
their service as Solicitation Agent.  At any given time, the Solicitation Agent
may trade the Solicited Notes or other debt securities of the Company for its
own account or for the accounts of customers and, accordingly, may hold a long
or short position in the Solicited Notes or such other securities.  All
inquiries and correspondence addressed to the Solicitation Agent relating to the
Consent Solicitation should be directed to the address (and/or email address)
and telephone number set forth on the back cover page of this Statement.

 

The Solicitation Agent assumes no responsibility for the accuracy or
completeness of the information contained in this Statement or for any failure
by the Company to disclose events that may affect the significance or accuracy
of that information.

 

The Solicitation Agent has provided in the past and may continue to provide
other investment banking and financial advisory services to the Company and
their respective affiliates and could receive customary compensation from the
Company for such services.

 

--------------------------------------------------------------------------------


 

EXPENSES

 

The Company will bear all of the costs of the Consent Solicitation.  We will
reimburse the Trustee in accordance with the Indenture for the expenses that the
Trustee incurs in connection with the Consent Solicitation.

 

MISCELLANEOUS

 

Holders residing outside the United States who wish to deliver a Consent must
satisfy themselves as to their full observance of the laws of the relevant
jurisdiction in connection therewith.  If the Company becomes aware of any
jurisdiction where the making of the Consent Solicitation would not be in
compliance with such laws, the Company will make a good faith effort to comply
with any such laws or may seek to have such laws declared inapplicable to the
Consent Solicitation.  If, after such good faith effort, the Company cannot
comply with any such applicable laws, the Consent Solicitation will not be made
to (nor will Consents be accepted from or on behalf of) the Holders of the
Solicited Notes residing or having a principal place of business in each such
jurisdiction.

 

From time to time, the Company or its affiliates may engage in additional
consent solicitations.  Any future consent solicitations may be on the same
terms or on terms that are more or less favorable to Holders of the Solicited
Notes than the terms of the Consent Solicitation, as the Company may determine
in its sole discretion.

 

For the avoidance of doubt, none of this Statement, the Consent Solicitation or
any document furnished in connect therewith constitutes an acknowledgement by
any of the Company or any of its Affiliates that a Restatement, if any, would
result in any Potential Lease Event of Default, Lease Event of Default,
Potential Amortization Event, Amortization Event or Limited Liquidation Event of
Default, and each of the Company and each of its Affiliates reserves all of its
rights under the Related Documents in connection therewith.

 

STATEMENT REGARDING FORWARD-LOOKING STATEMENTS

 

This Statement may contain forward-looking statements.  Forward-looking
statements are inherently subject to risks and uncertainties, many of which
cannot be predicted or quantified.  When used in this Statement, the words
“will,” “could,” “estimates,” “expects,” “anticipates,” “believes,” “plans,”
“intends” and variations of such words and similar expressions are intended to
identify forward-looking statements that involve risks and uncertainties.  These
statements are based on certain assumptions that the Company has made in light
of its experience in the industry as well as its perceptions of historical
trends, current conditions, expected future developments and other factors they
believe are appropriate in these circumstances. The Company believes these
judgments are reasonable, but you should understand that these statements are
not guarantees of performance or results, and the Company’s actual results could
differ materially from those expressed in the forward-looking statements due to
a variety of important factors, both positive and negative.

 

Undue reliance should not be placed on these forward-looking statements, which
are applicable only as of the date hereof.  The Company undertakes no obligation
to revise or update these forward-looking statements to reflect events or
circumstances that arise after the date of this Statement or to reflect the
occurrence of unanticipated events.

 

--------------------------------------------------------------------------------


 

IMPORTANT NOTICE

 

Recipients of this Statement and the accompanying materials should not construe
the contents hereof or thereof as legal, business or tax advice.  Each recipient
should consult its own attorney, business advisor and tax advisor as to legal,
business, tax and related matters concerning the Consent Solicitation.

 

Notwithstanding anything to the contrary contained herein or in any other
document related to the Consent Solicitation, the Company reserves the right, in
its sole discretion to (i) terminate the Consent Solicitation for any reason,
(ii) extend the Expiration Time, (iii) amend the terms of the Consent
Solicitation, including to waive any of the conditions to the Proposed Waivers
(other than the condition with respect to the receipt of the Requisite
Consents), or (iv) modify the form or amount of the consideration to be paid,
including the Consent Fee, pursuant to the Consent Solicitation.  See
“Solicitation Procedures.”

 

Notwithstanding anything to the contrary contained in this Statement or in any
other document related to the Consent Solicitation, if the Consent Solicitation
is terminated or the Requisite Consents are not received prior to the Expiration
Time, the Company will not pay or cause to be paid any Consent Fees to any
Holder.

 

Delivering a Consent will not affect the Holder’s right to sell or transfer the
Solicited Notes.  Each validly delivered Consent will be counted notwithstanding
any transfer of the Solicited Notes to which such Consent relates, unless the
procedure for revoking Consents described herein and in the Consent Form has
been satisfied.

 

Questions concerning the terms of the Consent Solicitation should be directed to
the Solicitation Agent at the address or telephone number set forth on the back
cover page hereof.  Requests for assistance in completing and delivering Consent
Forms or requests for additional copies of this Statement, the Consent Form or
other related documents should be directed to the Information Agent at the
address or telephone number set forth on the back cover page hereof.

 

This Statement does not constitute a solicitation of Consents in any
jurisdiction in which, or to or from any person to or from whom, it is unlawful
to make such solicitation under applicable federal securities or blue sky laws. 
The delivery of this Statement shall not under any circumstances create any
implication that the information contained herein is correct as of any time
subsequent to the date hereof or that there has been no change in the
information set forth herein or in any attachments hereto or in the affairs of
the Company or any of its affiliates since the date hereof.

 

No person has been authorized to give any information or to make any
representation not contained in this Statement (other than any information
provided by the Information Agent, as expressly described herein) and, if given
or made, such information or representation may not be relied upon as having
been authorized by the Company or the Trustee.

 

This Statement has not been approved or disapproved by the Securities and
Exchange Commission (the “SEC”) or any state securities commission, nor has the
SEC or any state securities commission passed upon the fairness or merits of
such transaction nor upon the accuracy or adequacy of the information contained
in the Consent Documents.  Any representation to the contrary is unlawful.

 

--------------------------------------------------------------------------------


 

CONSENT SOLICITATION STATEMENT

 

Rental Car Finance Corp.

 

Questions and requests for assistance or additional copies of the Consent
Documents, the Indenture or the Lease may be directed to the Information Agent
at the address below.  Holders should retain their Solicited Notes and not
deliver any such Solicited Notes to the Tabulation Agent or the Information
Agent.  Duly executed Consent Forms should be sent to the Tabulation Agent at
the address provided below in accordance with the instructions set forth in the
Consent Documents:

 

The Information Agent and Tabulation Agent for the Consent Solicitation is:

 

D. F. King & Co., Inc.

 

By Mail or Courier:

By Email:

By Facsimile

By Telephone:

 

 

(Eligible Institutions only):

 

 

 

 

 

D.F. King & Co., Inc.

hertz@dfking.com

(212) 709-3328

Confirmation:

48 Wall Street 22nd Floor

 

 

(212) 493-6940

New York, New York 10005

 

 

 

United States of America

 

 

Banks and Brokers:

Attention: Krystal Scrudato

 

 

(212) 269-5550

 

 

 

(collect)

 

 

 

 

 

 

 

All others:

 

 

 

(800) 758-5880

 

Questions and requests for assistance may be directed to the Solicitation Agent
at the address and telephone numbers set forth below.

 

The Solicitation Agent for the Consent Solicitation is:

 

Deutsche Bank Securities

 

By Mail or Courier:

By Telephone:

 

 

60 Wall Street, 3rd Floor

(212) 250-4880

New York, New York 10007

 

Attention: ABS Syndicate

 

 

 

 

--------------------------------------------------------------------------------


 

Form of Consent
Rental Car Finance Corp.

 

Series 2011-1

 

Solicitation of Consents to Waivers of Potential Lease Event of Default, Lease
Event of Default, Potential Amortization Event, Amortization Event and Limited
Liquidation Event of Default

 

Pursuant to the Consent Solicitation Statement dated June 30, 2014

 

The Solicitation Agent for the solicitation is:

 

Deutsche Bank

 

The Information Agent for the solicitation is:

 

D. F. King & Co.

 

The Tabulation Agent for the solicitation is:

 

D. F. King & Co.

 

THE CONSENT SOLICITATION WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON JULY
14, 2014 (SUCH DATE AND TIME, THE “EXPIRATION TIME”).  CONSENTS MAY BE REVOKED
AT OR PRIOR TO THE EARLIER OF THE EXPIRATION TIME AND THE EFFECTIVE DATE (AS
DEFINED IN THE CONSENT SOLICITATION STATEMENT DATED JUNE 30, 2014 (THE
“STATEMENT”)).  RENTAL CAR FINANCE CORP. (“RCFC”) MAY, IN ITS SOLE DISCRETION,
TERMINATE, EXTEND OR AMEND THE CONSENT SOLICITATION AT ANY TIME.

 

The Consent Solicitation is being made by RCFC pursuant to the Statement to the
holders of record (each, a “Holder” and, collectively, the “Holders”) at
5:00 P.M., New York City time, on June 27, 2014 (the “Record Date”) of
(collectively, the “Solicited Notes”):

 

·                  Series 2011-1 2.51% Rental Car Asset Backed Notes, Class A,
and

 

·                  Series 2011-1 4.38% Rental Car Asset Backed Notes, Class B

 

as such Holders are reflected in the records of the Trustee under the Indenture
or the records of The Depository Trust Company (“DTC”).

 

--------------------------------------------------------------------------------


 

Requirements for Completion of Consent Form.  For purposes of the Consent
Solicitation, the term “Holder” shall be deemed to include DTC participants, and
DTC, through an omnibus proxy, has authorized participants to execute Consent
Forms as if they were Holders of record, as a result of which the Consent
Form must be executed in the name of such DTC participant.  The Tabulation Agent
will accept and record only a properly executed Consent Form in respect of any
Solicited Notes held by DTC or a DTC participant from those parties listed as a
Holder in the omnibus proxy received by the Tabulation Agent from DTC.  If DTC
or its nominee has authorized a proxy to execute a Consent Form, then the
Consent Form must be executed by the DTC Participant.  A Consent Form in respect
of any Solicited Notes not held by DTC or a DTC participant must be executed in
the name of the Holder.

 

Deadline.  To effectively consent to the Proposed Waivers and be eligible to
receive the Consent Fee, a properly completed Consent Form or facsimile or email
(attaching a properly executed Consent Form in PDF or similar format) thereof,
duly executed by the Holder, must be received by the Tabulation Agent at its
address set forth below at or prior to the Expiration Time.  Consent Forms
should be sent only to the Tabulation Agent and should not be sent to the
Company, the Solicitation Agent, the Information Agent or the Trustee.

 

Instructions for Beneficial Owners of Solicited Notes.  If the Solicited Notes
are registered in the name of a broker, dealer, commercial bank, trust company
or other nominee and the beneficial owner of the Solicited Notes wishes to
consent to the Proposed Amendment, the beneficial owner must promptly contact
and instruct such registered Holder to deliver a Consent to the Tabulation Agent
on the beneficial owner’s behalf.  The Tabulation Agent will not accept Consents
delivered by beneficial owners directly to the Tabulation Agent.  Any beneficial
owner of the Solicited Notes registered in the name of a DTC participant may
direct the DTC participant through which such beneficial owner’s Solicited Notes
are held to execute a Consent Form on such beneficial owner’s behalf and deliver
the executed Consent to the Tabulation Agent.

 

All capitalized terms used herein but not defined in this Consent Form have the
meaning ascribed to them in the Statement.

 

Tabulation Agent:

 

D. F. King & Co.

 

By Mail or Courier:

By Email:

By Facsimile

By Telephone:

 

 

(Eligible Institutions only):

 

 

 

 

 

D.F. King & Co., Inc.

hertz@dfking.com

(212) 709-3328

Confirmation:

48 Wall Street 22nd Floor

 

 

(212) 493-6940

New York, New York 10005

 

 

 

United States of America

 

 

Banks and Brokers:

Attention: Krystal Scrudato

 

 

(212) 269-5550

 

 

 

(collect)

 

 

 

 

 

 

 

All others:

 

 

 

(800) 758-5880

 

--------------------------------------------------------------------------------


 

CONSENT

 

By execution hereof, the undersigned acknowledges receipt of the Statement and
that the terms and conditions of the Statement shall be incorporated in, and
form a part of, this Consent, which shall be read and construed accordingly. 
The undersigned hereby represents and warrants that the undersigned is a Holder
of the Solicited Notes indicated below and has full power and authority to take
the action indicated below in respect of such Solicited Notes.  The undersigned
will, upon request, execute and deliver any additional documents deemed by the
Company to be necessary or desirable to perfect the undersigned’s Consent.

 

The undersigned hereby consents to the Proposed Waivers described in the
Statement with respect to the aggregate principal amount of the Solicited Notes
specified in the Signature Annex (or, if no principal amount is so stated, with
respect to 100% of the Solicited Notes held of record as of the Record Date by
the undersigned or credited to the undersigned’s account at DTC).

 

--------------------------------------------------------------------------------


 

SIGNATURE ANNEX

 

Rental Car Finance Corp. — Consent Solicitation Statement, dated June 30, 2014

 

Only this signature page need be faxed or emailed in order to give your
consent.  If this Consent Form is executed by the Holder, it must be executed in
exactly the same manner as the name of such registered Holder appears on the
Solicited Notes or in the case of a DTC Participant, as its name appears in the
omnibus proxy.  If the Solicited Notes to which a Consent relates are held by
two or more joint Holders, all such Holders should sign the Consent Form. If a
Consent Form is signed by a trustee, partner, executor, administrator, guardian,
attorney-in-fact, officer of a corporation or other person acting in a fiduciary
or representative capacity, such person must so indicate when signing and must
submit with the Consent Form appropriate evidence of authority to execute the
Consent Form. If a Consent Form is executed by a person other than the
registered Holder, then it must be accompanied by a proxy duly executed by such
Holder.

 

1.                                      The record Holder signing this Signature
Annex is:

 

Name:

 

 

 

Company Name:

 

 

 

Participant Account Number

 

(in case of DTC Participant):

 

 

 

Contact Person:

 

 

 

Mailing Address:

 

 

 

Tax Identification Number:

 

 

 

Telephone:

 

 

 

Email address:

 

 

2.                                      The Solicited Notes with respect to
which this Signature Annex relates and with respect to which you consent to the
Proposed Waivers are:

 

Name(s) and Address(es) of Holder(s)
(Please fill in exactly as such name appears
on the DTC listing for the Solicited Notes
with respect to which Consents are given)

 

Title of Issue

 

Aggregate Principal
Amount of Solicited Notes*

 

Principal Amount with Respect to
Which Consents are Given
(Complete only if Consents relate to
less than entire aggregate principal
amount)*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Unless otherwise indicated in the column labeled “Principal Amount with
Respect to Which Consents are Given,” the Holder will be deemed to have
consented in respect of the entire aggregate principal amount represented by the
Solicited Notes indicated in the column labeled “Aggregate Principal Amount of
the Solicited Notes.”

 

Signature of Authorized Signatory:

 

 

 

 

 

Name of Authorized Signatory:

 

 

 

--------------------------------------------------------------------------------


 

Supplement to Consent Solicitation Statement
July 11, 2014

 

RENTAL CAR FINANCE CORP.

 

SERIES 2011-1

 

THE EXPIRATION TIME UNDER THE CONSENT SOLICITATION HAS BEEN EXTENDED TO
5:00 P.M., NEW YORK CITY TIME, ON JULY 16, 2014.

 

This Supplement, dated as of July 11, 2014 (this “Supplement”), extends the
Expiration Time with respect to the Consent Solicitation Statement, dated as of
June 30, 2014 (the “Consent Solicitation Statement”), of Rental Car Finance
Corp., an Oklahoma corporation, to 5:00 P.M., New York City time, on July 16,
2014.  All capitalized terms used herein but not defined in this Supplement have
the meaning ascribed to them in the Consent Solicitation Statement.

 

This Supplement relates to all Solicited Notes referenced in the Consent
Solicitation Statement, which for convenience are restated in the following
table:

 

Description of Securities

 

CUSIP

 

ISIN

 

Outstanding Principal
Amount as of June 27,
2014

 

Series 2011-1 2.51% Rental Car Asset Backed Notes, Class A

 

760106 AY0 (144A)

U76017 AX7 (Reg S)

 

US760106AY02 (144A)

USU76017AX70 (Reg S)

 

$

420,000,000

 

Series 2011-1 4.38%% Rental Car Asset Backed Notes, Class B

 

760106 AZ7 (144A)

U76017 AY5 (Reg S)

 

US760106AZ76 (144A)

USU76017AY53 (Reg S)

 

$

80,000,000

 

Total:

 

 

 

 

 

$

500,000,000

 

 

Delivery of the original Consent Form that accompanied the Consent Solicitation
Statement will satisfy the consent requirements pursuant to the Consent
Solicitation.  Holders who have previously delivered their Consent Forms
pursuant to the Consent Solicitation are not required to take any further
action.

 

Holders who consented prior to the date of this Supplement may, but are not
required to, withdraw or revoke their Consents in accordance with the Consent
Solicitation Statement on or before the Expiration Time.

 

THIS SUPPLEMENT CONTAINS IMPORTANT INFORMATION THAT IS OF INTEREST TO THE
BENEFICIAL HOLDERS OF THE SOLICITED NOTES.  ALL DEPOSITORIES, CUSTODIANS AND
OTHER INTERMEDIARIES RECEIVING THIS SUPPLEMENT ARE REQUESTED TO EXPEDITE
RE-TRANSMITTAL TO SUCH BENEFICIAL HOLDERS IN A TIMELY MANNER.

 

--------------------------------------------------------------------------------


 

SUPPLEMENT TO CONSENT SOLICITATION STATEMENT

 

Rental Car Finance Corp.

 

Questions and requests for assistance or additional copies of the Consent
Documents, the Indenture or the Lease may be directed to the Information Agent
at the address below.  Holders should retain their Solicited Notes and not
deliver any such Solicited Notes to the Tabulation Agent or the Information
Agent.  Duly executed Consent Forms should be sent to the Tabulation Agent at
the address provided below in accordance with the instructions set forth in the
Consent Documents:

 

The Information Agent and Tabulation Agent for the Consent Solicitation is:

 

D. F. King & Co., Inc.

 

By Mail or Courier:

By Email:

By Facsimile
(Eligible Institutions only):

By Telephone:

 

 

 

 

D.F. King & Co., Inc.

48 Wall Street 22nd Floor

New York, New York 10005

United States of America

Attention: Krystal Scrudato

hertz@dfking.com

(212) 709-3328

Confirmation:

(212) 493-6940

 

Banks and Brokers:

(212) 269-5550

(collect)

 

All others:

(800) 758-5880

 

Questions and requests for assistance may be directed to the Solicitation Agent
at the address and telephone numbers set forth below.

 

The Solicitation Agent for the Consent Solicitation is:

 

Deutsche Bank Securities

 

 

By Mail or Courier:

 

By Telephone:

 

 

 

60 Wall Street, 3rd Floor

New York, New York 10007

Attention: ABS Syndicate

 

(212) 250-4880

 

Delivery of the original Consent Form that accompanied the Consent Solicitation
Statement will satisfy the consent requirements pursuant to the Consent
Solicitation.  Holders who have previously delivered their Consent Forms
pursuant to the Consent Solicitation are not required to take any further
action.

 

Holders who consented prior to the date of this Supplement may, but are not
required to, withdraw or revoke their Consents in accordance with the Consent
Solicitation Statement on or before the Expiration Time.

 

 

--------------------------------------------------------------------------------


 

[g234831ku09i001.jpg]

 

HERTZ VEHICLE FINANCING LLC

RENTAL CAR FINANCE CORP.

 

CONFIRMATION OF RECEIPT OF CONSENTS

 

D.F. King & Co., Inc., pursuant to its authority and capacity as Tabulation
Agent in connection with the Solicitation of Consents from Hertz Vehicle
Financing LLC and Rental Car Finance Corp.’s Notes described below pursuant to
the Consent Solicitation Statement, dated June 30, 2014, hereby confirms receipt
of Consents from holders in the aggregate principal amounts listed below.

 

ISSUE

 

DESCRIPTION

 

POSITION

 

CONSENTED

 

% O/S

 

INDIVIDUAL SERIES (HVF)

 

SERIES 2009-2

 

42805RAV1 (144A)

 

5.29% Rental Car Asset Backed Notes

 

Class A-2

 

700,000,000

 

634,425,000

 

90.63

%

42805RAX7 (144A)

 

5.93% Rental Car Asset Backed Notes

 

Class B-2

 

107,500,000

 

107,500,000

 

100.00

%

 

 

 

 

 

 

 

 

TOTAL SERIES 2009-2:

 

807,500,000

 

741,925,000

 

91.68

%

 

 

 

 

 

 

 

 

 

 

 

 

SERIES 2010-1

 

42805RAZ2 (144A)

 

3.74% Rental Car Asset Backed Notes

 

Class A-2

 

325,000,000

 

301,095,000

 

92.64

%

42805RBA6 (144A)

 

4.73% Rental Car Asset Backed Notes

 

Class A-3

 

100,000,000

 

97,000,000

 

97.00

%

42805RBC2 (144A)

 

5.70% Rental Car Asset Backed Notes

 

Class B-2

 

49,920,000

 

49,920,000

 

100.00

%

42805RBD0 (144A)

 

6.44% Rental Car Asset Backed Notes

 

Class B-3

 

15,360,000

 

15,360,000

 

100.00

%

 

 

 

 

 

 

 

 

TOTAL SERIES 2010-1:

 

490,280,000

 

463,375,000

 

94.51

%

 

 

SERIES 2011-1

 

42805RBE8 (144A)

 

2.20% Rental Car Asset Backed Notes

 

Class A-1

 

320,000,000

 

314,912,000

 

98.41

%

42805RBF5 (144A)

 

3.29% Rental Car Asset Backed Notes

 

Class A-2

 

200,000,000

 

199,345,000

 

99.67

%

42805RBH1 (144A)

 

4.17% Rental Car Asset Backed Notes

 

Class B-1

 

48,000,000

 

48,000,000

 

100.00

%

42805RBJ7 (144A)

 

4.96% Rental Car Asset Backed Notes

 

Class B-2

 

30,000,000

 

30,000,000

 

100.00

%

 

 

 

 

 

 

 

 

TOTAL SERIES 2011-1:

 

598,000,000

 

592,257,000

 

99.04

%

 

 

 

 

 

 

 

 

 

 

 

 

SERIES 2013-1

 

42805RBL2 (144A)

 

1.12% Rental Car Asset Backed Notes

 

Class A-1

 

282,750,000

 

280,390,000

 

99.17

%

42805RBN8 (144A)

 

1.83% Rental Car Asset Backed Notes

 

Class A-2

 

543,750,000

 

522,910,000

 

96.17

%

42805RBQ1 (144A)

 

1.86% Rental Car Asset Backed Notes

 

Class B-1

 

42,250,000

 

42,250,000

 

100.00

%

42805RBS7 (144A)

 

2.48% Rental Car Asset Backed Notes

 

Class B-2

 

81,250,000

 

81,250,000

 

100.00

%

 

 

 

 

 

 

 

 

TOTAL SERIES 2013-1:

 

950,000,000

 

926,800,000

 

97.56

%

 

 

 

 

 

 

 

 

 

 

 

 

INDIVIDUAL SERIES (RCFC)

 

SERIES 2011-1

 

760106AY0 (144A)

 

2.51% Rental Car Asset Backed Notes

 

Class A

 

420,000,000

 

351,500,000

 

83.69

%

760106AZ7 (144A)

 

4.38% Rental Car Asset Backed Notes

 

Class B

 

80,000,000

 

80,000,000

 

100.00

%

 

 

 

 

 

 

 

 

TOTAL SERIES 2011-1:

 

500,000,000

 

431,500,000

 

86.30

%

 

The aforementioned consents were received at or prior to 5:00 p.m., New York
City time, on July 16, 2014, and such consents have not been revoked or
rescinded in whole or in part and are in full force and effect as of the date
hereof.

 

 

 

D.F. King & Co., Inc.

 

 

 

 

 

 

 

By:

/s/ Kristian Klein

 

 

Kristian Klein

 

 

Senior Vice President

 

 

 

July 16, 2014

 

--------------------------------------------------------------------------------


 

ANNEX B

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

WAIVER AND CONSENT

 

WAIVER AND CONSENT under each of the Indenture and Lease referred to below,
dated as of July 18, 2014 (this “Consent”), among THE HERTZ CORPORATION, a
Delaware corporation (“Hertz”), DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a
Delaware corporation (“DTAG”), RENTAL CAR FINANCE CORP., a special purpose
Oklahoma corporation (“RCFC”), DTG OPERATIONS, INC., an Oklahoma corporation
(“DTG Operations”), and WELLS FARGO BANK, N.A., as Series 2011-2 Noteholder (the
“Series 2011-2 Noteholder”).

 

RECITALS

 

WHEREAS, RCFC is party to that certain Series 2011-2 Supplement, dated as of
October 26, 2011 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Series 2011-2 Supplement”), to the Amended and Restated Base
Indenture, dated as of February 14, 2007 (as amended, supplement, or otherwise
modified prior to the date hereof, the “Base Indenture”, and together with the
Series 2011-2 Supplement, the “Indenture”), each by and between RCFC and
Deutsche Bank Trust Company Americas, as trustee;

 

WHEREAS, RCFC is party to that certain Master Motor Vehicle Lease and Servicing
Agreement (Group VIII), dated as of July 28, 2011 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Lease”), by and among RCFC, as
lessor, DTG Operations, as lessee and servicer, Hertz, as lessee, and DTAG as
guarantor and master servicer;

 

WHEREAS, in connection with Hertz’s acquisition of DTAG, pursuant to a
Performance Guaranty, dated November 20, 2012, Hertz irrevocably and
unconditionally guaranteed the due and punctual performance of all of DTAG’s
obligations as Guarantor and Master Servicer under the Lease;

 

WHEREAS, since Hertz’s acquisition of DTAG, and the consolidation of DTAG’s
balance sheets and statements of earnings and cash flows with those of Hertz,
DTAG’s and RCFC’s requirements to deliver annual or quarterly financial
statements of DTAG under the Lease and the Base Indenture have been met through
the delivery of Hertz’s annual or quarterly financial statements, as applicable;

 

WHEREAS, Hertz has not furnished (or caused to be furnished) the March 2014
Quarterly Financial Statements (as defined below) as of the date hereof and the
failure of Hertz to furnish (or cause to be furnished) the March 2014 Quarterly
Financial Statements has resulted in a Lease Event of Default under the Lease
and Potential Amortization Events under the Indenture;

 

WHEREAS, as part of the process of completing the March 2014 Quarterly Financial
Statements, Hertz will be restating its financial statements with respect to
fiscal year 2011 and will be revising its financial statements with respect to
fiscal years 2012 and 2013, which revisions may require a restatement of those
financial statements (any such revisions or restatements, collectively, the
“Restatement”);

 

--------------------------------------------------------------------------------


 

WHEREAS, due to the Restatement, Hertz will not be furnishing, or causing any
other person to furnish, any financial statements, including the March 2014
Quarterly Financial Statements, the quarterly financial statements for the
fiscal quarter ending June 30, 2014 and the quarterly financial statements for
the fiscal quarter ending September 30, 2014 (such financial statements for the
fiscal quarters ending June 30, 2014 and September 30, 2014, the “Future THC
Financial Statements”), until after it has completed its review of its financial
records for fiscal years 2011, 2012 and 2013;

 

WHEREAS, the Restatement, together with any failure to furnish (or cause to be
furnished) any of the March 2014 Quarterly Financial Statements or the Future
THC Financial Statements prior to December 31, 2014, are collectively referred
to herein as the “Specified Events”;

 

WHEREAS, Wells Fargo Bank, N.A. is the sole Series 2011-2 Noteholder;

 

WHEREAS, RCFC has requested that the Series 2011-2 Noteholder waive, to the
extent set forth below, any potential default, default, potential amortization
event, amortization event and any other similar event or condition, however
described, including without limitation any Potential Lease Event of Default,
Lease Event of Default, Potential Amortization Event, Amortization Event and
Limited Liquidation Event of Default, in any such case, directly or indirectly
arising out of or in connection with the Specified Events;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Series 2011-2 Supplement, and if not defined therein, shall have the
meanings assigned to such terms in the Lease.

 

Section 2.                                           Waiver and Consent.

 

(a)                                 The Series 2011-2 Noteholder hereby waives
any potential default, default, potential amortization event, amortization event
and any other similar event or condition, however described, including without
limitation any Potential Lease Event of Default, Lease Event of Default,
Potential Amortization Event, Amortization Event and Limited Liquidation Event
of Default, in any such case, directly or indirectly arising out of or in
connection with the Specified Events; provided that, notwithstanding the
foregoing, the Series 2011-2 Noteholder does not waive any rights to declare any
Lease Events of Default or Amortization Events arising in connection with the
bankruptcy of RCFC, DTAG or Hertz, or the failure by RCFC to maintain sufficient
collateral or credit enhancement in accordance with the Indenture, whether or
not any such events or conditions are related to, or arose directly or
indirectly out of or in connection with, the Specified Events.

 

(b)  For the avoidance of doubt, the Series 2011-2 Noteholder does not hereby
waive any Potential Lease Event of Default, Lease Event of Default, Potential
Amortization Event,

 

2

--------------------------------------------------------------------------------


 

Amortization Event or Limited Liquidation Event of Default arising in connection
with breaches of representations, warranties or covenants or otherwise that are,
in any such case, not related to the Specified Events.

 

Section 3.                                           Consent Fee. In
consideration for its execution of this Consent, RCFC will pay or cause to be
paid to the Series 2011-2 Noteholder an aggregate cash payment of $140,000 (the
“Consent Fee”).

 

Section 4.                                           Effectiveness of Consent. 
This Consent shall become effective on the first date (such date, if any, the
“Consent Effective Date”) as of which both of the following shall have occurred:
(i) the Trustee shall have received a PDF copy of this Consent executed and
delivered by the parties hereto and (ii) RCFC shall have paid or caused to be
paid the Consent Fee to the Series 2011-2 Noteholder.

 

Section 5.                                           Effects on Related
Documents; Acknowledgement.

 

(a)                                 Except as expressly set forth herein, this
Consent (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Series 2011-2
Noteholder, the Collateral Agent or the Trustee under any Related Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Indenture, the
Lease or in any other provision of any Related Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Indenture, the
Lease or any other Related Document is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect as modified hereby and
nothing herein can or may be construed as a novation thereof.  Each of Hertz,
DTG Operations, DTAG and RCFC reaffirms on the Consent Effective Date its
obligations under the Related Documents, in each case, to which it is a party
and the validity, enforceability and perfection of the Liens, if any, granted by
it pursuant to the Related Documents, in each case, to which it is a party.  All
references to any Related Document in any Related Document and all references in
any such document to “hereunder”, “hereof” or words of like import referring to
any such document, shall, unless expressly provided otherwise, refer to such
document after giving effect to the waivers set forth in this Consent.

 

(b)                                 For the avoidance of doubt, this Consent
does not constitute an acknowledgement by any of Hertz or any of its
Subsidiaries that a Restatement, if any, would result in an Amortization Event,
Potential Amortization Event, Lease Event of Default, Limited Liquidation Event
of Default or Potential Lease Event of Default under any Related Documents, and
each of Hertz and RCFC reserves all of its rights under the Related Documents in
connection therewith.

 

Section 6.                                           Expenses.  Hertz agrees to
pay or reimburse the Series 2011-2 Noteholder for (i) all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Consent, any
other documents prepared in connection herewith and the transactions
contemplated hereby, and (ii) the reasonable fees, charges and disbursements of
Latham & Watkins LLP, as counsel to the 2011-2 Noteholder.

 

Section 7.                                           Counterparts.  This Consent
may be executed in any number of

 

3

--------------------------------------------------------------------------------


 

counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Consent by facsimile or any
other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 8.                                           Applicable Law.  THIS
CONSENT, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS CONSENT, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

Section 9.                                           Headings.  The headings of
this Consent are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DTG OPERATIONS, INC.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Assistant Treasurer

 

 

 

 

 

RENTAL CAR FINANCE CORP.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Assistant Treasurer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

 

WELLS FARGO BANK, N.A., as Series 2011-2
Noteholder

 

 

 

 

 

By:

/s/ Ruben Avilez

 

 

Name: Ruben Avilez

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------